Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 Supplemental Amendment
The supplemental reply filed on August 2, 2021 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental reply is clearly not limited to placement of the application in condition for allowance.  See MPEP 714.03(a).  Therefore, this office action is directed only to the submission filed on April 7, 2021 which has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the gas tank, or [[a]] the gas pump”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites that the first and second manifold inlets receives polymer compositions. However, claim 7, upon which claim 17 is dependent, requires that one of the first and second conduits receive gas via one of the first or second manifold supply chambers. Thus, claim 17 does not further limit claim 7 since one of the first and second manifold supply chambers must supply gas.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2007/0018361) in view of Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369).
Xu (US 2007/0018361) discloses a system comprising a plurality of nozzles (fig. 10), and one or more power source (HV power supply in fig. 10), the one or more power source being configured to provide a voltage to each of the plurality of nozzles (fig. 10), each of the plurality of nozzles comprising:
a first conduit 12, the first conduit 12 being enclosed along the length of the conduit by a first wall having an interior surface and an exterior surface, the first conduit having a first inlet end and a first outlet end, the first inlet end being in fluid contact with a reservoir 10, and the first conduit having a first diameter (fig. 2); and
2) (not labeled but shown in fig. 2), the second conduit 13 having a second inlet end and a second outlet end (fig. 2), and the second inlet end being in fluid contact with pressurized gas (paragraphs [0051], [0054]),
the exterior surface of the first wall and the interior surface of the second wall being separated by a conduit gap (d4) (not labeled but shown in fig. 2);
 the first and second conduit having a conduit overlap length (l1) (not labeled but shown in fig. 2), wherein the first conduit 12 is positioned inside the second conduit 13 (fig. 2); and the first outlet end protruding beyond the second outlet end by a protrusion length (I2) (not labeled but shown in fig. 2).
However, Xu (US 2007/0018361) does not disclose the second inlet end being in fluid contact with a gas pump or a pressurized canister.
Till et al. (US 2,810,426) disclose a system including a nozzle having a first conduit 4 and a second conduit 6, wherein a second inlet end of the second conduit 6 is in fluid contact with a gas pump 7.
Capparelli Mattoso et al. (US 2012/0240369) disclose a spinning system including a nozzle having a first conduit and a second conduit within the first conduit, wherein a second inlet end of the second conduit is in fluid contact with an air tank/canister 1 (figs. 1-3; paragraphs [0073]-[0077]; fig. 1 shows gas source 1 being a gas tank/pressurized canister). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Xu (US 2007/0018361), with a gas pump or a pressurized canister, as respectively disclosed by Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369), because such a modification is well known and conventional in the art and would enable supply of 
As to the ratios of the instant claims, such ratios relate to the dimensions of the apparatus and would have been found in finding operable dimensions for the apparatus to operate as intended. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2007/0018361) in view of Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369) as applied to claims 1-6 above, and further in view of Kim et al. (US 2008/0102145).
Xu (US 2007/0018361), Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369) do not disclose a manifold system as recited by claims 7-13.
Kim et al. (US 2008/0102145) discloses a system (e.g., figs. 1, 6-7) comprising a plurality of nozzles 4b, 5, one or more power source 9, and a manifold system comprising at least two supply chambers (paragraphs [0041], [0046], storage in plates 4d and 4h define supply chambers for air and spinning dope, respectively):
the one or more power source 9 being configured to provide a voltage to each of the plurality of nozzles (paragraphs [0046], [0066] (note that the voltage generator 9 is mislabeled 6 in paragraph [0066])); and
each of the plurality of nozzles comprising:

a second conduit 4b, the second conduit being enclosed along the length of the conduit by a second wall having an interior surface, the second conduit having a second supply end and a second outlet end, the second conduit having a diameter (d2) (not labeled but shown in figs. 6-7; paragraph [0028], the air supply nozzle 4b surrounds the nozzle 5);
wherein the first conduit 5 is positioned inside the second conduit 4b such that the first conduit 5 (figs. 6-7); 
the at least two supply chambers of the manifold system comprising: 
a first manifold supply chamber fluidly connected to a first manifold inlet and the first conduit supply end of the first conduit 5 (paragraph [0046], storage in plate 4h defines a first manifold supply chamber for supplying spinning dope to the nozzles 5); and
a second manifold supply chamber fluidly connected to a second manifold inlet and the second conduit supply end of the second conduit 4b (paragraph [0041], storage in plate 4d define a second manifold supply chamber for supplying air to air supply nozzles 4b; a second manifold inlet is inherent in order to supply the air to be stored in plate 4d);
wherein one 4b of the conduits is in fluid contact with pressurized air or high velocity air in the second manifold supply chamber (paragraphs [0041], [0043));
(Claim 9) wherein the first conduit supply end is fluidly connected to the first manifold supply chamber via a first supply component (figs. 6-7; paragraphs [0028], [0037], [0046]; nozzle plate 4f defines a first supply component which positions the first conduit 5 to enable fluid connection of the supply end of the first conduit 5 to the first manifold supply chamber); and wherein the second conduit supply end is fluidly connected to the second manifold supply chamber via a second supply component 
(Claim 10) wherein the first manifold inlet of the first manifold supply chamber supplies a liquid polymer composition (paragraph [0046], spinning dope) and wherein the second manifold supply chamber supplies pressurized gas (paragraph [0041], air);
(Claim 11) wherein the first manifold inlet receives a fluid polymer composition via a first pump 2; and
(Claim 12) a manifold housing 4 (figs. 6-7, paragraphs [0028], [0041], [0046]) that contains the first manifold supply chamber and the second manifold supply chamber (figs. 6-7, paragraphs [0028], [0041], [0046)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a manifold system, as recited by Kim et al. (US 2008/0102145), because such a modification is known in the art and would provide an alternative configuration for feeding the first and second conduits known to be operable in the art.  
As to claim 8, Xu (US 2007/0018361) further disclose the system wherein the first conduit 12 and the second conduit 13 are concentrically arranged within 10 degrees of a common axis ([0055], the first and second conduit are concentric and thus are concentrically arranged at 0 degrees of a common axis).  
As to claim 11, gas supply sources such as a gas tank or a gas pump is known in the art, as mentioned above, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the second manifold inlet to receive pressurized air via such gas tank or gap pump.  As to the syringe of claim 11, Capparelli Mattoso et al. (US 2012/0240369) further discloses feeding extrusion material with a syringe 2 ([0075]). 
.
Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2007/0018361) in view of Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369) as applied to claims 1-6 above, and further in view of Kim et al. (US 2008/0102145) and Stevens (US 2012/0034461).
Xu (US 2007/0018361), Till et al. (US 2,810,426) and Capparelli Mattoso et al. (US 2012/0240369) do not disclose a manifold system, as recited by claims 14-20.  
Capparelli Mattoso et al. (US 2012/0240369) further disclose a first conduit, a second conduit and a third conduit, wherein the third conduit comprises a third supply end and a third outlet end (fig. 4), to enable production of sheath/core product ([0075]-[0076]; figs. 5A-5B);
(Claim 15) wherein the first, second, and third conduits are aligned along a common axis ([0075]-[0076]; fig. 4);
(Claim 16) wherein the first conduit is positioned inside the second conduit for at least a portion of the length of the first conduit, and the second conduit is positioned inside the third conduit for at least a portion of the length of the second conduit (fig. 4); and
(Claim 19) wherein the first conduit is arranged inside the second conduit and the second conduit is arranged inside the third conduit such that the third conduit is an outer conduit, the first 
Kim et al. (US 2008/0102145) is applied as above.
Stevens (US 2012/0034461) discloses an electrospinning system (fig. 3a) including a first inner conduit 130 and a second conduit 140, wherein the inner conduit 130 is placed concentrically within the second conduit 140 to produce sheath core products (fig. 3a, 3b; paragraphs [0043]-[0047]); and a manifold system 200 comprising a first manifold supply chamber 160 fluidly connected to a manifold inlet 220 and a conduit supply end of the first inner conduit 130, and a second manifold supply chamber 210 fluidly connected to the second conduit 140 (paragraphs [0043], manifold 200, [0048]-[0049)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a manifold system, as recited by Kim et al. (US 2008/0102145), because such a modification is known in the art and would provide an alternative configuration for feeding the first and second conduits known to be operable in the art; to further modify the plurality of nozzles with a first, second and third conduit, as disclosed by Capparelli Mattoso et al. (US 2012/0240369), because such a modification is known in the art and would enable production of sheath/core products; and to further modify the manifold system with a third manifold supply chamber fluidly connected to a third manifold inlet and the third conduit supply end of the third conduit because Stevens (US 2012/0034461) discloses that a manifold system can include a separate fluid manifold for each respective fluid conduit to separately supply the fluid conduits respectively.
As to claim 17, fluid supply means including a pump or a syringe are known in the art, as mentioned above, and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further feed the fluid manifolds with respective pumps or syringes because such fluid supply means are known in the art and would provide an alternative configuration for supplying fluid known to be operable in the art.

As to claim 18, Kim et al. (US 2008/0102145) discloses a manifold housing 4 (figs. 6-7, paragraphs [0028], [0041], [0046]) that contains the first manifold supply chamber and the second manifold supply chamber (figs. 6-7, paragraphs [0028], [0041], [0046]), as mentioned above. Stevens (US 2012/0034461) further discloses a manifold housing 200 that contains manifold supply chambers 160, 210 (fig. 3a). Thus, it would have been further obvious to modify the manifold housing to contain
the third manifold supply chambers because it is known in the art for manifold housings to contain manifold supply chambers, as disclosed by Kim et al. (US 2008/0102145) and Stevens (US 2012/0034461).
As to the ratios of claims 14 and 19, such ratios relate to the dimensions of the apparatus and would have been found in finding operable dimensions for the apparatus to operate as intended. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 20, Kim et al. (US 2008/0102145) discloses walls of one conduit forming a cylinder (figs. 6-7), a cone (figs. 8, 10), or a truncated cone (figs. 8, 10). Xu (US 2007/0018361) discloses walls of one conduit forming a cylinder (fig. 5). And Stevens (US 2012/0034461) discloses walls of one conduit forming a cylinder (figs. 3a, 3b) or other shapes (paragraphs [0043]-[0044]).
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed dimensional ratios are NOT operational parameters, they are specific structural design ratio for the apparatus. The prior art would need complete redesigns of their 
The Examiner respectfully disagrees.  The dimensions of the apparatus are operational parameters.  Changing dimensions would not create a redesign.  Applicant has not pointed out what would be redesigned.  For example, changing an overlap length would no create a redesign because there is still overlap.
Applicant argues that Xu and Kim disclose a completely different design wherein the inner outlet (first outlet) end of first tube fails to protrude beyond the outer outlet end (second outlet end).  
The Examiner respectfully disagrees.  Xu shows the first conduit 12 protruding beyond the second conduit 13, as shown fig. 5.  Kim is not used to show a first conduit protruding beyond a second conduit.  See respective rejections above.
	Applicant argues that the prior art alone or in combination fails to disclose or suggest a system
where “the first outlet end protruding beyond the second outlet end by a protrusion length (l2),
wherein l2/d2 is about 0.5 or less”.
	The Examiner respectfully disagrees.  Xu discloses such protrusion, as mentioned above.  And the ratio is obvious as mentioned in the respective rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                  
                                                                                                                                                                                      /XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744